Dissenting Opinion.
Hadley, J.
In my opinion, under the facts shown, Shinnebarger was a vice-principal, doing the work of the master, when he directed how the tank should be placed, and ordered decedent to leave his usual occupation as fireman and go upon the bridge to assist in placing the tank. 'If this is true, the use of the bridge for that purpose could hardly be said to be an unforeseen use, since such use was at the direction of the master. That which is ordered to be done by the master must be considered to have been foreseen by him. It is not denied that the rusted and defective railing was the proximate cause of the injury. Had appellant discharged its duty, and furnished a railing reasonably fit for the purpose for which it was designed, the employe would not have lost his life. The fact that a weight, not in excess of an additional man, was being moved, at the time the decedent lost his life, by reason of a defective instrumentality furnished for his protection, 'does not authorize this court to ignore the finding of the jury and the judgment of the trial court. The opinion does not accord to the action of the jury and trial court those presumptions to which they are by law entitled.
Roby, J., concurs.